                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN SANDERS, #S00990,                              )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 19-cv-01053-JPG
                                                     )
 CAPTAIN EALES,                                      )
 HEALTH CARE ADMINISTRATOR,                          )
 and JOHN DOE,                                       )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff John Sanders brings this action pursuant to 42 U.S.C. § 1983 for the alleged denial

of mental health treatment by officials at Madison County Jail and Alton City Jail. (Doc. 1).

The Complaint did not survive screening under 28 U.S.C. § 1915A. (Doc. 10). The Court

dismissed it without prejudice on January 16, 2020. (Id.).

       Plaintiff was granted leave to file an Amended Complaint on or before February 13, 2020.

(Doc. 10, pp. 3-4). However, he was warned that the action would be dismissed with prejudice, if

he failed to file an amended complaint by the deadline. (Id. at p. 3). He was also warned that the

dismissal would count as one of his three allotted “strikes” under 28 U.S.C. § 1915(g). (Id.).

       Plaintiff missed the deadline for filing the First Amended Complaint. At least a week has

passed since the deadline expired. He has not requested an extension.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice for failure to comply with the Court’s Order (Doc. 10) to file a First Amended

Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall count as

one of Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).

                                                 1
                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 10)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike”

within the meaning of Section 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999). He must list each of the issues he

intends to appeal in the notice of appeal. Moreover, if the appeal is found to be nonmeritorious,

Plaintiff may also incur another “strike.” A proper and timely motion filed pursuant to Federal

Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A

Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 2/21/2020
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 2
